Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 26, 2019  by and between Alpine Income Property Trust, Inc., a
Maryland corporation (the “Company”), and Consolidated-Tomoka Land Co., a
Florida corporation (the “Holder”).

RECITALS

WHEREAS, the Company is effecting an underwritten initial public offering (the
“IPO”) of shares of its common stock, par value $0.01 per share (the “Common
Stock”);

WHEREAS, concurrently with the closing of the IPO, the Holder is purchasing from
the Company 394,737 shares of Common Stock (the “Private Placement Shares”) in a
separate private placement; and

WHEREAS, the Company desires to grant the Holder the registration rights set
forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

1.         Certain Definitions. In addition to the terms defined elsewhere in
this Agreement, the following terms, as used herein, shall have the following
meanings:

“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) as used with respect to any
Person means the possession, directly or indirectly through one or more
intermediaries, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

“Agreement”  has the meaning set forth in the preamble hereto.

“Business Day” means any day other than Saturday, Sunday or a day on which
commercial banks in New York, New York are directed or permitted to be closed.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder”  has the meaning set forth in the preamble hereto.

“IPO”  has the meaning set forth in the recitals hereto.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit

 



 




corporation, government (whether federal, state, county, city, municipal or
otherwise, including, without limitation, any instrumentality, division, agency,
body or department thereof) or any other entity.

“Private Placement Shares” has the meaning set forth in the recitals hereto.

“Prospectus” means the prospectus or prospectuses included in the Shelf
Registration Statement, including all documents incorporated by reference or
deemed to be incorporated by reference therein.

“Registrable Securities” means the Private Placement Shares and any shares of
Common Stock issued to the Holder with respect to the Private Placement Shares
by reason of or in connection with any stock dividend, stock distribution, stock
split, purchase in any rights offering or in connection with any combination of
shares, recapitalization, merger or consolidation, or any other equity
securities issued pursuant to any other pro rata distribution with respect to
the Common Stock.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shelf Registration Statement” means a  registration statement on Form S-3 under
the Securities Act (or any successor form thereto) providing for the resale by
the Holder from time to time pursuant to Rule 415 of any and all Registrable
Securities.

2.         Registration Rights.

(a)        Shelf Registration Statement.  Subject to Section 2(b) hereof, as
soon as practicable after the date on which the Company first becomes eligible
to register the resale of securities of the Company pursuant to Form S-3 (or any
successor form thereto) under the Securities Act, the Company shall file with
the SEC the Shelf Registration Statement. Subject to Section 2(b) hereof, the
Company shall use commercially reasonable efforts to cause the Shelf
Registration Statement to be declared effective by the SEC as soon as
practicable after the initial filing thereof and to maintain the continuous
effectiveness of the Shelf Registration Statement until the earlier  of (i) the
date on which all of the Registrable Securities covered by the Shelf
Registration Statement have been disposed of by the Holder in accordance with
the Shelf Registration Statement and (ii) the date on which all of the
Registrable Securities covered by the Shelf Registration Statement are eligible
for sale without registration pursuant to Rule 144 without any volume
limitations or other restrictions on transfer under paragraphs (c), (e), (f) and
(h) of Rule 144.





2




(b)        Suspension of Offering. The Company may, no more than two times in
any twelve-month period, postpone or withdraw for up to 90 days the filing or
the effectiveness of the Shelf Registration Statement if, based on the good
faith judgment of the Company’s board of directors, such postponement or
withdrawal is necessary in order to avoid premature disclosure of a matter the
Company’s board of directors has determined would not be in the best interest of
the Company to be disclosed at such time; provided, however, that in no event
shall the Company withdraw a Registration Statement after such Registration
Statement has been declared effective.

3.         Registration Procedures.  The Company shall use commercially
reasonable best efforts to effect and maintain the registration of the
Registrable Securities and provide for the resale of the Registrable Securities
in accordance with the Holder’s intended method of disposition thereof, and
pursuant thereto the Company shall:

(a)        prepare and file with the SEC such amendments and supplements to the
Shelf Registration Statement and the Prospectus as may be necessary to keep the
Shelf Registration Statement effective and to comply with the requirements of
the Securities Act and the rules and regulations of the SEC thereunder in
connection with the disposition of the Registrable Securities covered by the
Shelf Registration Statement, in each case, for such time as is contemplated in
Section 2(a) hereof;

(b)        furnish, without charge, to the Holder such number of copies of the
Shelf Registration Statement, each amendment or supplement thereto (in each case
including all exhibits) and the Prospectus included in the Shelf Registration
Statement (including each preliminary Prospectus), in conformity with the
requirements of the Securities Act as the Holder may reasonably request in order
to facilitate the public sale or other disposition of the Registrable
Securities;

(c)        notify the Holder (i) when the Shelf Registration Statement, any
pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Shelf Registration Statement has been
filed and, with respect to the Shelf Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of the
issuance by the SEC of any stop order suspending the effectiveness of the Shelf
Registration Statement or the initiation or threat of any proceedings for that
purpose, and (iii) of the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction or the
initiation of any proceeding for such purpose;

(d)        use commercially reasonable efforts to prevent the issuance of any
order suspending the effectiveness of the Shelf Registration Statement, and, if
any such order suspending the effectiveness of the Shelf Registration Statement
is issued, use commercially reasonable efforts to obtain the withdrawal of such
order at the earliest possible moment;

(e)        until the sooner of completion, abandonment or termination of the
offering or sale of the Registrable Securities contemplated by the Shelf
Registration Statement and the expiration of the period during which the Company
is required to maintain the effectiveness of the Shelf Registration Statement
under Section 2(a), notify the Holder (i) of the existence of any fact of which
the Company is aware or the happening of any event which has resulted in (A) the
Shelf





3




Registration Statement, as then in effect, containing an untrue statement of a
material fact or omitting to state a material fact required to be stated therein
or necessary to make any statements therein not misleading or (B) the
Prospectus, as then amended or supplemented, containing an untrue statement of a
material fact or omitting to state a material fact required to be stated therein
or necessary to make any statements therein, in the light of the circumstances
under which they were made, not misleading, and (ii) of the Company’s reasonable
determination that a post-effective amendment to the Shelf Registration
Statement would be appropriate or that there exist circumstances not yet
disclosed by the Company to the public which make further sales of Registrable
Securities under the Shelf Registration Statement inadvisable pending such
disclosure and post-effective amendment; and, if the notification relates to any
event described in either of the clauses (i) or (ii) of this Section 3(e), at
the request of the Holder, the Company shall prepare, and to the extent the
exemption from the prospectus delivery requirements in Rule 172 under the
Securities Act is not available, furnish to the Holder a reasonable number of
copies of,  a supplement or post-effective amendment to the Shelf Registration
Statement or related Prospectus or file any other required document so that (1)
the Shelf Registration Statement does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (2) as thereafter
delivered to the purchasers of Registrable Securities being sold thereunder,
such Prospectus does not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(f)        use commercially reasonable efforts to cause the Registrable
Securities to be listed on the New York Stock Exchange or any other national
securities exchange on which the Common Stock is then listed, if the listing of
Registrable Securities is then permitted under the rules of the New York Stock
Exchange or such other national securities exchange;

(g)        if requested by the Holder, incorporate in a prospectus supplement or
post-effective amendment such information concerning the Holder or the Holder’s
intended method of distribution of the Registrable Securities as the Holder
reasonably requests to be included therein and is reasonably necessary to permit
the sale of the Registrable Securities pursuant to the Shelf Registration
Statement, including, without limitation, information with respect to the number
of Registrable Securities being sold, the purchase price being paid therefor and
any other material terms of the offering of the Registrable Securities to be
sold in such offering; provided, however, that the Company shall not be
obligated to include in any such prospectus supplement or post-effective
amendment any requested information (i) that is not required by the Securities
Act and SEC rules and regulations thereunder or the Exchange Act and rules and
regulations thereunder and (ii) is unreasonable in scope compared with the
Company’s most recent prospectus or prospectus supplement used in connection
with a primary or secondary offering of equity securities by the Company; and

(h)        use commercially reasonable efforts to file such documents as
necessary to register or qualify the Registrable Securities under all applicable
state securities or “blue sky” laws of such jurisdictions as the Holder may
reasonably request in writing, and use commercially reasonable efforts to keep
each such registration or qualification effective during the period the Shelf
Registration Statement is required to be kept effective pursuant to this
Agreement or during the period offers and sales of Registrable Securities are
being made by the Holder, whichever is





4




shorter, and to do any and all other similar acts and things which may be
reasonably necessary or advisable to enable the Holder to consummate the
disposition of the Registrable Securities in each such jurisdiction; provided,
however, that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction or to register as a broker or dealer in such
jurisdiction where it would not otherwise be required to qualify but for this
Agreement, (ii) take any action that would cause it to become subject to any
taxation in any jurisdiction where it would not otherwise be subject to such
taxation or (iii) take any action that would subject it to the general service
of process in any jurisdiction where it is not then so subject.

4.         Obligations of the Holder.  The Holder agrees to cooperate with the
Company in connection with the preparation of the Shelf Registration Statement,
and the Holder agrees that it will (i) respond within five Business Days to any
written request by the Company to provide or verify information regarding the
Holder or the Holder’s Registrable Securities (including the proposed manner of
sale) that may be required to be included in the Shelf Registration Statement
and related Prospectus pursuant to the Securities Act and SEC rules and
regulations thereunder and the Exchange Act and SEC rules and regulations
thereunder, and (ii) provide in a timely manner information regarding the
proposed distribution by the Holder of the Registrable Securities and such other
information as may be reasonably requested by the Company from time to time in
connection with the preparation of, and for inclusion in, the Shelf Registration
Statement and related Prospectus.

5.         Registration Expenses.  The Company shall pay all expenses incident
to the performance by the Company of its registration obligations under this
Agreement, including (i) SEC, stock exchange and FINRA registration and filing
fees, (ii) all fees and expenses incurred in complying with state securities or
“blue sky” laws, (iii) all printing, messenger and delivery expenses, and (iv)
the fees, charges and expenses of counsel to the Company and of the Company’s
independent public accountants and any other accounting fees, charges and
expenses incurred by the Company (including, without limitation, any expenses
arising from any “comfort” letters or any special audits incident to or required
by any registration or qualification). The Holder shall be responsible for the
payment of any brokerage and sales commissions, fees and disbursements of the
Holder’s counsel, accountants and other advisors, and any transfer taxes
relating to the sale or disposition of the Registrable Securities by the Holder
pursuant to this Shelf Registration Statement.

6.         Indemnification.

(a)        The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, the Holder, its officers, directors and Affiliates, employees
and agents of the Holder and each Person, if any, who controls the Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) from and against all losses, claims, damages, liabilities,
judgments and expenses (including without limitation, the reasonable fees and
other expenses incurred in connection with any suit, action, investigation or
proceeding or any claim asserted) caused by, arising out of, in connection with
or based upon, any untrue or alleged untrue statement of material fact contained
in the Shelf Registration Statement, the Prospectus (including any preliminary
Prospectus) or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein, in the case of the Prospectus, in the light of
the circumstances under which they were





5




made, not misleading or any violation or alleged violation by the Company of the
Securities Act or the Exchange Act or any rule or regulation promulgated under
the Securities Act or the Exchange Act, except insofar as the same are made in
reliance and in conformity with information relating to the Holder furnished in
writing to the Company by the Holder expressly for use therein or caused by the
Holder’s failure to deliver to the Holder’s immediate purchaser a copy of the
Prospectus or any amendments or supplements thereto (if the same was required by
applicable law to be so delivered) after the Company has furnished the Holder
with a sufficient number of copies of the same.

(b)        In connection with the Shelf Registration Statement, the Holder shall
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with the Shelf Registration Statement,
the Prospectus (including any preliminary Prospectus) or any amendment therefor
or supplement thereto  and the Holder shall indemnify, to the fullest extent
permitted by law, the Company, its officers, directors, Affiliates, and each
Person who “controls” the Company (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act(excluding the Holder)), against
all losses, claims, damages, liabilities and expenses arising out of or based
upon any untrue or alleged untrue statement of material fact contained in the
Registration Statement, the Prospectus (including any preliminary Prospectus) or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein, in the case of the Prospectus, in the light of the
circumstances under which they were made, not misleading, but only to the extent
that the same are made in reliance and in conformity with information relating
to the Holder furnished in writing to the Company by the Holder expressly for
use therein or caused by the Holder’s failure to deliver to the Holder’s
immediate purchaser a copy of the Prospectus or any amendments or supplements
thereto (if the same was required by applicable law to be so delivered) after
the Company has furnished the Holder with a sufficient number of copies of the
same.

(c)        Any Person entitled to indemnification hereunder shall (1) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification and (2) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, such indemnifying
party shall assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel (in addition to
one local counsel per applicable jurisdiction) total for all indemnified parties
by such indemnifying party with respect to such claim, unless in the reasonable
judgment of any indemnified party there may be one or more legal or equitable
defenses available to such indemnified party which are in addition to or may
conflict with those available to another indemnified party with respect to such
claim. Failure to give prompt written notice shall not release the indemnifying
party from its obligations hereunder. No indemnifying party shall, without the
prior written consent of the indemnified party, consent to entry of any judgment
or enter into any settlement or other compromise (1) which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of an unconditional release from all liability in respect to
such claim (and all similar claims arising out





6




of the same general allegations) or litigation or (2) which includes any
statement of admission of fault, culpability or failure to act by or on behalf
of such indemnified party.

(d)        The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of Registrable Securities or
the termination of this Agreement.

(e)        If the indemnification provided for in or pursuant to this Section 6
is unavailable, unenforceable or insufficient to hold harmless any indemnified
party in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions which result
in such losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
on the one hand and of the indemnified party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, and by each party’s respective intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
Notwithstanding anything herein to the contrary, in no event shall the liability
of the Holder be greater in amount than the amount of net proceeds received by
the Holder upon such sale or the amount for which such indemnifying party would
have been obligated to pay by way of indemnification if the indemnification
provided for under Section 6(a) or Section 6(b) hereof had been available under
the circumstances. The indemnity and contribution agreements contained in this 6
are in addition to any liability which any indemnifying party may otherwise have
to the indemnified parties hereunder, under applicable law or at equity.

7.         Rule 144 Compliance; Legend Removal.

(a)        The Company shall use its best efforts to timely file the reports
required to be filed by the Company under the Securities Act and the Exchange
Act so as to enable the Holder to sell the Registrable Securities pursuant to
Rule 144. Subject to Section 7(b) hereof, in connection with any sale, transfer
or other disposition by the Holder of any Registrable Securities pursuant to
Rule 144, the Company shall cooperate with the Holder to facilitate the timely
preparation and delivery of certificates representing the Registrable Securities
to be sold and not bearing any Securities Act restrictive legend, and enable
certificates for such Registrable Securities to be for such number of shares and
registered in such names as such Holder may reasonably request at least five
Business Days prior to any sale of Registrable Securities hereunder.

(b)        The Company, upon the request of the Holder, shall use its
commercially reasonable efforts to remove any restrictive legend from the
certificates representing the Registrable Securities with respect to the
Securities Act and any state securities laws, and to cause the termination of
any related stop transfer orders, if (i) the Registrable Securities are eligible
for sale without registration pursuant to Rule 144 without any volume
limitations or other restrictions





7




on transfer under paragraphs (c), (e), (f) and (h) of Rule 144 and (b) the
Holder provides the Company with a representation letter in customary form
reasonably sufficient to establish that such limitations and restrictions under
paragraphs (c), (e), (f) and (h) of Rule 144 do not apply to the Registrable
Securities. The Holder further agrees to indemnify the Company against any loss,
cost or expenses, including reasonable expenses and attorney’s fees, incurred as
a result of such legend removal on the Holder’s behalf.

8.         Miscellaneous.

(a)        Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing and delivered by facsimile (with
receipt confirmed), overnight courier, registered or certified mail, return
receipt requested: (i) if to the Company, at the offices of the Company at 1140
N. Williamson Blvd., Suite 140, Daytona Beach, FL 32114, Attention: General
Counsel, Fax: (386) 274-1223; and (ii) if to the Holder, at the offices of the
Holder at 1140 N. Williamson Blvd., Suite 140, Daytona Beach, FL 32114,
Attention: General Counsel, Fax: (386) 274-1223.

(b)        Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

(c)        Specific Performance. The parties hereto acknowledge that the
obligations undertaken by them hereunder are unique and that there would be no
adequate remedy at law if any party fails to perform any of its obligations
hereunder, and accordingly agree that each party, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to (i)
compel specific performance of the obligations, covenants and agreements of any
other party under this Agreement in accordance with the terms and conditions of
this Agreement and (ii) obtain preliminary injunctive relief to secure specific
performance and to prevent a breach or contemplated breach of this Agreement in
any court of the United States or any State thereof having jurisdiction.

(d)        Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement or their obligations hereunder.

(e)        Amendments. This Agreement may not be amended, modified or waived, in
whole or in part, except by an agreement in writing signed by each of the
parties hereto.

(f)        Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.

(g)        Governing Law; Jurisdiction. This Agreement, and the rights and
duties of the parties hereto, shall be construed and determined in accordance
with the laws of the State of





8




New York. The parties hereby agree that any action, proceeding or claim against
it arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of Florida or the United States District
Court for the Middle District of Florida, and irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive. The parties hereby waive
any objection to such exclusive jurisdiction and agree not to plead or claim
that such courts represent an inconvenient forum.

(h)        Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(i)         No Third-Party Beneficiaries. Except as may be expressly provided
herein (including without limitation Section 6 hereof), this Agreement is
intended for the benefit of the parties hereto and their respective successors,
and is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

(j)         Severability. In case any provision of this Agreement shall be found
by a court of law to be invalid, illegal, or unenforceable, the validity,
legality, and enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired thereby.

(k)        Entire Agreement.  This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof and they
supersede, merge, and render void every other prior written and/or oral
understanding or agreement among or between the parties hereto.

[Remainder of Page Intentionally Left Blank]

 

 



9




IN WITNESS WHEREOF, this Agreement has been duly executed by each of the parties
hereto as of the date first written above.

 

ALPINE INCOME PROPERTY TRUST, INC.

 

 

 

 

 

By:

/s/ Daniel E. Smith

 

 

Name: Daniel E. Smith

 

 

Title: Senior Vice President, General Counsel and

 

 

Corporate Secretary

 

 

 

 

 

 

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

 

 

By:

/s/ Daniel E. Smith

 

 

Name: Daniel E. Smith

 

 

Title: Senior Vice President, General Counsel and

 

 

Corporate Secretary

 

 

 

[Signature Page to Registration Rights Agreement]

